DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “ a floating platform for a water aeration system , comprising: a buoy or float; one or more lines joining the buoy or float to the platform, the platform comprising a top surface and a bottom surface opposite the top surface, and one or more upstanding sidewalls extending away from the top surface; one or more diffusers secured directly or indirectly to the top surface of the platform; and an air conduit having a first end and a second end, said first end of said air conduit operatively connected directly or indirectly to a source of pumped air, and said second end of said air conduit connected directly or indirectly to the one or more diffusers”.  Japanese reference(2-40297) in figures 2 and 7 teaches a floating platform for a water aeration system including a pair of floats(3), one or more lines(18) joining the floats to an aerator(4), the aerator in figure 2 including a cylindrical structure including a hollow central portion, and plurality of diffuser openings(14) oriented around a circumference of the aerator, and an air conduit(10) having a first end and a second end, the first end connected to a compressor(2), and the second end connected to the aerator.  Alenzi(8678358) teaches a floating platform for a water aeration system comprising a buoy or float(12 in figure 1), one or more lines(support leg 18) joining the buoy or float to the platform(diffuser 
Claim 9 recites “a method for installing a floating platform for an air diffuser into a body of water, comprising: connecting a first end of an air conduit directly or indirectly to a source of pumped air; connecting a second end of the air conduit directly or indirectly to the air diffuser mounted on a top surface of the floating platform, wherein the floating platform has a bottom surface opposite the top surface; joining a buoy or a float to the floating platform by one or more lines; and placing the floating platform in the body of water at a depth below a top surface of the body of water, with the top surface of the floating platform directed away from the top surface of the body of water”.   Japanese reference(2-40297) in figures 2 and 7 teaches a floating platform for a water aeration system including a pair of floats(3), one or more lines(18) joining the floats to an aerator(4), the aerator in figure 2 including a cylindrical structure including a hollow central portion, and plurality of diffuser openings(14) oriented around a circumference of the aerator, and an air conduit(10) having a first end and a second end, the first end connected to a compressor(2), and the second end connected to the aerator. Alenzi(8678358) teaches a floating platform for a water aeration system comprising a buoy or float(12 in figure 1), one or more lines(support leg 18) joining the buoy or float to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 11, 2021